Case 2:19-cv-06182-DSF-PLA Document 38-5 Filed 02/26/20 Page 1 of 12 Page ID
                                 #:1038


 1   Shayla Myers (SBN: 264054)
 2   Romy Ganschow (SBN: 320294)
     LEGAL AID FOUNDATION OF LOS ANGELES
 3   7000 S. Broadway, Los Angeles, CA 90003
 4
     Tel.: (213) 640-3983
     E-Mail: smyers@lafla.org
 5           rganschow@lafla.org
 6
     Attorneys for Gladys Zepeda, Miriam Zamora,
 7   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
     Marquis Ashley, and Ktown for All
 8
 9   Additional Attorneys on Next Page
10
                               UNITED STATES DISTRICT COURT
11
               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
12
13
     JANET GARCIA, GLADYS ZEPEDA,                    )   CASE NO. 2:19-cv-06182-DSF-PLA
14   MIRIAM ZAMORA, ALI EL-BEY,                      )
                                                     )
     PETER DIOCSON JR, MARQUIS
15
     ASHLEY, JAMES HAUGABROOK,
                                                     )   DECLARATION OF PETE
                                                     )
                                                     )   DIOCSON, JR.
16   individuals, KTOWN FOR ALL, an
     unincorporated association;                     )
17   ASSOCIATION FOR RESPONSIBLE                     )
                                                     )
18   AND EQUITABLE PUBLIC                            )
     SPENDING, an unincorporated                     )
19   association                                     )
                        Plaintiff(s),                )
20                                                   )
                   vs.                               )
21                                                   )
                                                     )
22   CITY OF LOS ANGELES, a municipal                )
     entity; DOES 1-7,                               )
23                     Defendant(s).                 )
                                                     )
24
25
26
27
28



     _________________________________________________________________________________________________
                               DECLARATION OF PETE DIOCSON, JR.
Case 2:19-cv-06182-DSF-PLA Document 38-5 Filed 02/26/20 Page 2 of 12 Page ID
                                 #:1039


 1   Catherine Sweetser (SBN: 271142)
 2   Kristina Harootun (SBN: 308718)
     SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
 3   11543 W. Olympic Blvd.,
 4
     Los Angeles, CA 90064
     Tel.: (310) 396-0731
 5   Email: csweetser@sshhlaw.com
 6
            kharootun@sshhlaw.com

 7   Attorneys for Plaintiffs.
 8
     Benjamin Allan Herbert (SBN: 277356)
 9   William L. Smith (SBN: 324235)
     KIRKLAND & ELLIS LLP
10
     555 S. Flower St., Los Angeles, CA 90071
11   Tel.: (213) 680-8400
     Email: benjamin.herbert@kirkland.com
12
             william.smith@kirkland.com
13
     Attorneys for Plaintiffs Ktown for All, Ali El-Bey,
14
     Peter Diocson Jr., Marquis Ashley, Association for Responsible
15   and Equitable Public Spending, and Janet Garcia.
16
17
18
19
20
21
22
23
24
25
26
27
28



     _________________________________________________________________________________________________
                                 DECLARATION OF PETE DIOCSON, JR.
     Case 2:19-cv-06182-DSF-PLA Document 38-5 Filed 02/26/20 Page 3 of 12 Page ID
                                      #:1040



 1                          DECLARATION OF PETE DIOCSON,JR.
              1.    My name is Pete Diocson Jr. I have personal knowledge ofthe facts
 3     contained in this declaration, and if called to testify, I could and would testify
4      competently as to the truth ofthe facts in this declaration.
5            2.     I am 51 years old. I was born and raised in Carson, California. I am
6      currently homeless and living in the Harbor City area ofLos Angeles. I have lived in
7      this area for the past four or five years.
8            3.     Over the past few years, I stayed in the area around the Harbor City
9      Greenway around Lomita Blvd. Along with many of my neighbors, I used to stay in
10     the grassy area north ofLomita Blvd, which I understand is owned by the County of
11     Los Angeles. I stayed there for four or five years with other people in the community.
12           4.     In or around 2018, government workers told us we had to leave the
13     public greenspace. They did not tell us where else we could go or provide us any
14     shelter options, but they told us we were not allowed to stay in that area anymore.
15     They fenced offthe area and put up no trespassing sign to keep us out. After we were
16     removed from the area, I moved with my neighbors to McCoy, which is a narrow
17     street just west of Vermont Blvd. Many of us lived there for a couple of months, until
18     we were forced to move again. This has happened every couple of months—they
19     move us from one location, but do not tell us where we should go instead.
20           5.     Currently, I stay around the Lomita and McCoy area in Harbor City.
21     There are a lot of people who stay in the area. I know the people who stay in the area,
22     and there are also a number of people in the community who come to the area to bring
23     us food and help us out with the things we need to survive. Sometimes people also
24     dump their trash in the area.
25           6.     I stay in the area with my dog,Bala. I have had Bella for two and a half
26     years. Bella is extremely important to me. She keeps me company. It's good to have
27     someone, and I don't have anyone else.
28



                              DECLARATION OF PETE DIOCSON,JR.
     Case 2:19-cv-06182-DSF-PLA Document 38-5 Filed 02/26/20 Page 4 of 12 Page ID
                                      #:1041



 1               7.    In April 2019,I had a black wire kennel for Bella to sleep in. A housed
2      neighbor who sometimes brings us things we need had met Bella and gave me the
 3     kennel. Having the kennel was great. It gave me peace of mind and made it possible
 4     to keep her with me while I was sleeping in my tent, because I was sure she would not
 5     run away or bother anyone on the block.
 6           8.        On the morning of April 24,2019,I was staying on Lomita and McCoy
 7     in Harbor City where I slept. That morning, police officers with the Los Angeles
 8     Police Department and workers driving a trash truck came to the area where we were
9      all staying to do a sweep. I knew about the sweep because there were posted notices
10     on the street, stating that a cleanup would happen. I have experienced these sweeps
11     before, so I knew I needed to pack up my belongings and move them out ofthe way
12     when they told us to move.
13           9.        Because I knew the sweep would be happening that morning and I
14     needed to be able to pack up my belongings, I moved Bella out ofthe area so I could
15     pack up my belongings without worrying about her.
16               10.   When the city workers and cops arrived that morning,I was already
17     packing up my belongings to move them out ofthe way. I had packed up my tent, my
18     clothes, and my other belongings, and stacked them on Bella's kennel.
19               11.   I was getting ready to move my belongings from the area when Officer
20     Lopez came up to me. Officer Lopez is an officer with the Los Angeles Police
21     Department. I know Officer Lopez because he frequently is in the area around where
22     I stay.
23               12.   Officer Lopez told me that I could not take Bella's kennel with me. He
24     told me that it was a bulky item and it was too big, so I wasn't allowed to keep it. I
25     did not agree with him, but I did not want to challenge him. I am on probation, and I
26     was afraid that ifI argued with him,I would be arrested. I have seen other people
27     arrested when they disagree with the police. IfI got arrested, I was worried about
28     what would happen to my belongings and to Bella. I left Bella's kennel behind and


                               DECLARATION OF PETE DIOCSON,JR.
Case 2:19-cv-06182-DSF-PLA Document 38-5 Filed 02/26/20 Page 5 of 12 Page ID
                                 #:1042




  moved the rest of my belongings out ofthe area. A true and correct copy of a photo of
  Bella's kennel is attached as Exhibit A.
        13.    After I left my kennel behind,I moved around the corner with rest of my
  neighbors and waited for the sanitation workers and police to finish cleaning. I have
  seen cleanups before, and I recognized the same type oftrucks that LA Sanitation had
  used in previous cleanups. After they finished cleaning up the area, I went back to the
  location where I had left the kennel but it was no longer there.
        14.    After the kennel was taken, a neighbor gave me a new kennel for Bella.
  Attached as Exhibit B is a photo of Bella's second kennel. I was present when the
  photo was taken, and it is is a true and accurate representation ofthe new kennel.
        15.    After receiving this second kennel, I remained worried that this new
  kennel would also be taken and destroyed. I was right. In late 2019, during another
  clean up,LA Sanitation took my second kennel and destroyed it.
        16.    Since then, I have not wanted to try to get another kennel because the
  City keeps taking them and throwing them away, even though I don't think they are
  bulky items. The City throws away a lot ofthings, including a lot ofitems they say
  are bulky, even though I don't think are against the law. I have no way to challenge
  their decisions. I can't even really argue with them because I worry I will get arrested.
        17.    Right now,I have a bin that I use to store my belongings and to keep
  them dry. I worry that the City will consider this a bulky item. In the past, when city
  workers have come to my property, they have taken away bikes parts, bins the same
  size as this one, and other items about that size. When they have taken them away,
  they have told me they are bulky items and that's why they are taking them and
  throwing them away. A true and correct photo ofthese items is attached as Exhibit C.
        18.    When I do not have a kennel for Bella, I worry she will get loose during
  the night and run into traffic. It is hard for me to sleep because I did not have the
  peace of mind that Bella is secure. This makes my anxiety worse and the lack of sleep
  makes everything harder.

                                             3

                        DECLARATION OF PETE DIOCSON,JR.
 Case 2:19-cv-06182-DSF-PLA Document 38-5 Filed 02/26/20 Page 6 of 12 Page ID
                                  #:1043



 1         19.   I try to follow the rules, but it feels like every time the City does a sweep
2    I lose something else. The sweeps and the loss of property makes it even harder for
3    me to be homeless, knowing that I can lose items at any time.
4
5
6          I declare under penalty of perjury that the foregoing is true and correct.
7    Executed on February 25, 2020 in Los Angeles, California
8
9
10
11                                                                 c
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4

                          DECLARATION OF PETE DIOCSON,JR.
Case 2:19-cv-06182-DSF-PLA Document 38-5 Filed 02/26/20 Page 7 of 12 Page ID
                                 #:1044




                 EXHIBIT A
Case 2:19-cv-06182-DSF-PLA Document 38-5 Filed 02/26/20 Page 8 of 12 Page ID
                                 #:1045
Case 2:19-cv-06182-DSF-PLA Document 38-5 Filed 02/26/20 Page 9 of 12 Page ID
                                 #:1046




                 EXHIBIT B
Case 2:19-cv-06182-DSF-PLA Document 38-5 Filed 02/26/20 Page 10 of 12 Page ID
                                  #:1047
Case 2:19-cv-06182-DSF-PLA Document 38-5 Filed 02/26/20 Page 11 of 12 Page ID
                                  #:1048




                 EXHIBIT C
Case 2:19-cv-06182-DSF-PLA Document 38-5 Filed 02/26/20 Page 12 of 12 Page ID
                                  #:1049
